KUNKLE, J.
The court thereafter directed the jury to return' a verdict in favor of plaintiff below being the defendant in error herein in the sum of $700.00 against the defendánts below. We have examined the record in this case and have also considered the briefs of counsel. We have considered the various errors urged by counsel for plaintiff in error in their brief.' Judge White in passing upon the motions for a directed verdict handed down a very exhaustive opinion. In this decision he reviews not only the pleadings, but the controlling facts and the principles of law applicable thereto. He particularly refers to §9586 GC which provides that:
“A person who solicits insurance and procures the application therefor shall be held to be the agent of the party, company, or association thereafter issuing a policy upon such application or renewal thereof, any*620thing in the application or policy to the contrary notwithstanding.”
The evidence clearly brings Mr. Kneisley wjthin the provisions of this section as being the person who not only solicited this insurance but to whom premiums had previously been paid and by said Kneisley remitted to his company.
From our consideration of the record we are in harmony not only with the conclusion reached by Judge White but also with the reasoning found in his written opinion which is found on pages 59 to 67 of the bill of exceptions. We think the judgment of the lower court should be affirmed for the ..reasons stated in the decision of Judge White.
Finding no error in the record which we consider prejudicial to plaintiff in error the judgment of the lower court will be affirmed.
ALLREAD, PJ and HORNBECK, J, concur.